DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 102 rejections over McKillip et al. and Hannington et al. made in the previous Office Action, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated September 15, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5, 6, and 9 – 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Galkiewicz et al. (USPGPub 2003/0129343 A1).

Galkiewicz et al. disclose a film (Figures 1 and 2, #1) comprising: a substrate with a first major surface and a second major surface (Figures 1 and 2, #2; Paragraph 0041); an adhesive layer disposed on the second major surface (Figures 1 and 2, #2); and a release liner disposed on the adhesive layer opposite from the substrate (Figures 1 and 2, #4); wherein the adhesive layer has a first structure pattern (Paragraph 0009, wherein the protrusions penetrate the adhesive, forming a pattern); wherein the release liner has a second structure pattern (Figures 3A - 3E); and wherein the first structure pattern and the second structure pattern are not the inverse of or the same as each other (Figures 1 – 3E; Paragraphs 0052 – 0053), wherein the first structure pattern comprises a plurality of first microfeatures and the second structure pattern comprises a plurality of second microfeatures, wherein the first microfeatures and the second microfeatures have a different type of cross-sectional shape (Paragraphs 0031 and 0034; Figures 1 – 3E, wherein the shape may vary depending on the desired release characteristics) as in claim 1.  Galkiewicz et al. further disclose a film (Figures 1 and 2, #1) comprising: a substrate with a first major surface and a second major surface (Figures 1 and 2, #2; Paragraph 0041); an adhesive layer disposed on the second major surface (Figures 1 and 2, #2); and a release liner disposed on the adhesive layer opposite from the substrate (Figures 1 and 2, #4); wherein the adhesive layer has a first structure pattern (Paragraph 0009, wherein the protrusions penetrate the adhesive, forming a pattern); wherein the release liner has a second structure pattern (Figures 3A - 3E); wherein, due to the second structure pattern, a gap is present between the adhesive layer and portions of the release liner (Figures 1 and 2, #2 and 4), wherein the first structure pattern comprises a plurality of first microfeatures and the second structure pattern comprises a plurality of second microfeatures, wherein the first microfeatures and the second microfeatures have a different type of cross-sectional shape (Paragraphs 0031 and 0034; Figures 1 – 3E, wherein the shape may vary depending on the desired release characteristics) as in claim 2. With respect to claim 3, the release liner is commercially recyclable (Paragraph 0029, wherein the material is the same disclosed by Applicant). Regarding claim 5, the release liner is formed substantially from one of the group consisting of high density polyethylene, low density polyethylene, polyvinyl chloride, and polypropylene (Paragraph 0029). Galkiewicz et al. also disclose a roll of film, comprising the film of claim 1 (Paragraph 0045) as in claim 6. With respect to claim 9, the first structure pattern and the second structure pattern have different periods (Figures 1 – 3E; Paragraphs 0052 – 0053, wherein the protrusions penetrate the adhesive, forming a pattern). Regarding claim 10, the adhesive layer includes an acrylic adhesive (Paragraph 0027). For claim 11, the first structure pattern is channels and the second structure pattern is prisms (Figures 1 – 3E; Paragraphs 0052 – 0053, wherein the protrusions penetrate the adhesive, forming a pattern). In claim 12, both the first structure pattern and the second structure pattern are one dimensional patterns (Figures 1 – 3E; Paragraphs 0052 – 0053, wherein the protrusions penetrate the adhesive, forming a pattern). With regard to claim 13, the second structure displaces more volume per unit area between a bearing surface of the release liner and a planar land region of the release liner than a volume of the adhesive layer for the same unit area (Figures 1 – 3E; Paragraphs 0052 – 0053, wherein the protrusions penetrate the adhesive, forming a pattern).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Galkiewicz et al. (USPGPub 2003/0129343 A1) in view of Yang et al. (USPGPub 2005/0227031).
Galkiewicz et al. disclose a film (Figures 1 and 2, #1) comprising: a substrate with a first major surface and a second major surface (Figures 1 and 2, #2; Paragraph 0041); an adhesive layer disposed on the second major surface (Figures 1 and 2, #2); and a release liner disposed on the adhesive layer opposite from the substrate (Figures 1 and 2, #4); wherein the adhesive layer has a first structure pattern (Paragraph 0009, wherein the protrusions penetrate the adhesive, forming a pattern); wherein the release liner has a second structure pattern (Figures 3A - 3E); and wherein the first structure pattern and the second structure pattern are not the inverse of or the same as each other (Figures 1 – 3E; Paragraphs 0052 – 0053), wherein the first structure pattern comprises a plurality of first microfeatures and the second structure pattern comprises a plurality of second microfeatures, wherein the first microfeatures and the second microfeatures have a different type of cross-sectional shape (Paragraphs 0031 and 0034; Figures 1 – 3E, wherein the shape may vary depending on the desired release characteristics). However, Galkiewicz et al. fail to disclose the release liner is formed from a polymer having a surface energy less than or equal to 35 mJ/m2, one or both of the release liner and the adhesive layer includes beads, and the second structure pattern has a period, the period having a length equal to or larger than an average diameter of the beads.  

Yang et al. teach a film (Figures 4A and 4B) comprising an adhesive layer including beads (Paragraph 0052), and the second structure pattern has a period, the period having a length equal to or larger than an average diameter of the beads (Figure 8, #81; Paragraph 0167, wherein no beads interrupt the pattern on the adhesive) for the purpose of having an adhesive that maintains topographical features (Paragraph 0004).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have beads in the adhesive layer of Galkiewicz et al. in order to have an adhesive that maintains topographical features as taught by Yang et al.

With regard to the limitation of “the release liner is formed from a polymer having a surface energy less than or equal to 35 mJ/m2”, Galkiewicz et al. discloses a release liner made from polystyrene, polyvinyl chloride, polypropylene, and polyethylene (Paragraph 0029) in contact with an adhesive made from acrylic materials (Paragraph 0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the release would have a surface energy less than or equal to 35 mJ/m2”.

Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.

In response to Applicant’s argument that that Galkiewicz does not appear to teach or suggest using different types of cross-sectional shapes for first and second microfeatures, the Examiner respectfully disagrees. Galkiewicz clearly discloses that the first structure pattern comprises a plurality of first microfeatures and the second structure pattern comprises a plurality of second microfeatures, wherein the first microfeatures and the second microfeatures have a different type of cross-sectional shape (Paragraphs 0031 and 0034; Figures 1 – 3E, wherein the shape may vary depending on the desired release characteristics). If release features of the release liner are single posts with varied spacing (Figures 3A – 3C, and 3E), this would result in the adhesive having a different structure pattern than the posts of the release liner. Therefore, Galkiewicz discloses that the first microfeatures and the second microfeatures have a different type of cross-sectional shape.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        September 22, 2022